The defendant's motion for a reargument was granted. It was submitted on briefs.
5. Article 23(a) of the rules, conceded, for the purpose of this appeal only, to be a valid contract between the railroad and its firemen and enginemen, provides that a fireman shall not be dismissed from service without just cause or before being given a *Page 616 
hearing. In paragraph two of the former opinion we referred to the call of the plaintiff to immediate service when he was on the board but not in actual service, as he was returning from 12 hours' work as a plumber; and his claim that without rest he was unfit for service as a fireman. In paragraph two, having in mind the situation of the plaintiff, we stated that whether he was rightfully discharged was a question for the jury. There was also a reference to the question of rightful discharge in paragraph four of the syllabus and opinion. The trial court charged the jury that whether he was dismissed for just cause was not for the jury but for the railway officials to determine at a hearing held pursuant to the rules. There was no exception to the charge of the court. It became the law of the case.
We withdraw the statements in the syllabus and opinion to which we have referred. They should not have been made. They do not affect the result. No one claims that a railway may not select its personnel. We refrain, upon the ground that it is not involved, from considering the rights or remedies of a fireman under rule 23(a) if discharged after a hearing before the company's officers. The cases cited by the defendant in support of its contention that the finding of the employer's officers is final in all situations are not particularly in point. There is ample authority to meet situations which will arise. And again, the whole paragraph might be omitted, for there was a reinstatement.
6. Article 23(e) provides that no consideration will be given to grievances not presented in writing within 30 days of the occurrence. The claim is made, and it did not receive attention in the original opinion, that plaintiff's grievance was not presented in writing within 30 days and therefore he is without remedy. It was not so presented. There was no notice to the plaintiff of an intended dismissal or discharge. The parties corresponded about reinstatement. They talked about it. There was no suggestion that the grievance be presented in writing or that there was need of a writing. The hearing was informal. The defendant consented. Lack of formality cannot now be stressed. And all else aside, there *Page 617 
was a reinstatement with a restoration of seniority. It is indeed evident that the superintendent felt the importance of seniority rights and was sympathetic with the view that the plaintiff's leaving a hostler's job was not a surrender of seniority rights as a fireman, a matter considered in paragraph one of the opinion, and was disposed to a restoration. He made no complaint of any defects in procedure affecting the merits. The company was disposed to treat the plaintiff fairly; and its real grievance, which it is easy to understand, is that the plaintiff made a claim for pay when he was not at work, contrary to what it claims the agreement was. The claim that he should have presented his grievance in writing is too late. What is said in Virginian Ry. Co. v. Chambers (C.C.A.)46 F.2d 20, par. 6, cited by the plaintiff on reargument, relative to a belated insistence on a preliminary procedural requirement of the rules, with which the parties chose to dispense and without which they proceeded satisfactorily, is quite in point. We imagine there are many other analogous cases. See Anderson v. Hanson, 28 Minn. 400, 10 N.W. 429; Holmes v. Igo, 110 Minn. 133,124 N.W. 974; State ex rel. Grubbs v. Schulz, 142 Minn. 112,171 N.W. 263; Weir v. West, 27 Kan. 650; Hackney v. Adam,20 N.D. 130, 127 N.W. 519. The finding against the defendant on the three specific contentions of the defendant considered in paragraphs one, three, and four are determinative against it.
The matters to which we have referred in paragraphs two and four of the syllabus and the same numbered paragraphs of the opinion are stricken; the result is not changed.
Judgment affirmed.
STONE, J. took no part. *Page 618